DETAILED ACTION

Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive.
The first argument is that Yoneda fails to teach a micro-transfer printed structure.
Please note that one the claim does not state a micro-transfer printed structure, it recites a transfer printed structure.  Also, the phrase a transfer printed structure is in the preamble and not further recited in the body of the claim.  Therefore it isn’t given any patentable weight.
The second argument is that Yoneda fails to teach a broken tether.
As best as can be determined from the specification and the lack of any reference number in the drawings to clarify its meaning, a broken tether is merely the location where the component structure is singulated/diced, meaning broken, from the wafer into individual components.  Figures 20-22 & page 30, line 7-page 8, line 1 do not show a specific portion or piece nor appear to define what exactly a broken tether is.  It is believed that the broken tether is merely the location where 64 and 68 are separated in figure 21.  Therefore it is assumed that the broken tether is not an actual piece but is merely the site where a wafer comprising many component structures is diced into individual component structures.  Consequently Yoneda’s teaching of dicing a wafer to 
Third, regarding claim 84 it is argued that Yoneda and the prior art doesn’t teach directly electrically connecting two or more electrical posts and therefore it isn’t obvious.
Please note that proof of this being obvious is found in Lin et al., US 9,607,958.  The top portion Lin’s figure 5 teaches directly electrically connecting two or more posts 170 (bumps or other electrical interconnects column 10, lines 48-50).  Both bumps 170 on the top of figure 5 are directly electrically connected to the same conductive layer 160.
The fourth argument is that Yoneda fails to teach the sizes found in claim 91.  
Please note that changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).  Merely scaling down the size of a device is not patentable as miniaturization is within the ordinary skill in the art.
The fifth argument is that amended claim 95 is not taught by Yoneda because Yoneda teaches wire bonds and not a patterned electrical conductor.  
Please note that only figure 11 of Yoneda teaches a wirebond and regardless of that figure 13 isn’t relied upon, figures 1 and 13 are the only figures relied upon in the rejection.  Figure 1 teaches a patterned electrical conductor 8-1 to 8-3.
	
Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 83, 88-99 is/are rejected under 35 U.S.C. 102al as being clearly anticipated by Yoneda et al., US 6,781,224.
Regarding claim 83, Yoneda (figures 1, marked up figure 1 below, & 13) teaches a component structure, comprising:
a chiplet 20 comprising a semiconductor substrate 20 and one or more chiplet contact pads (unlabeled pads directly under chiplet 20);
a dielectric layer 2/4/18 comprising dielectric material (10-1 to 10-4:column 6, lines 7-8 & column 7, lines 23-24), wherein the chiplet 20 is on a first side of the dielectric layer 4; and
a plurality of electrical connections 6 electrically connected to the one or more chiplet contact pads, wherein
(i)    each of the electrical connections 6 comprises an electrically conductive connection post protruding from the dielectric layer on a second side of the dielectric layer opposite the first side (see marked up figure 1 below),
(ii)    the connection post is a multi-layer connection post comprising a portion of the dielectric material that is coated with a conductive material (see marked up figure 1 below),

(iv)    the connection post has a base adjacent to the dielectric layer and a peak forming the sharp point (see marked up figure 1 below); and 
a broken tether connected to the dielectric layer.
Yoneda teaches a broken tether because it teaches dicing to form individual interposers (column 7, lines 57-61).  As best as can be determined from the specification and the lack of any reference number in the drawings to clarify its meaning, a broken tether is merely the location where the component structure is singulated/diced, meaning broken, from the wafer.  Figures 20-22 & page 30, line 7-page 8, line 1 do not show a specific portion or piece nor appear to define what exactly a broken tether is.  It is believed that the broken tether is merely the location where 64 and 68 are separated in figure 21.  Therefore it is assumed that the broken tether is not an actual piece but is merely the site where the wafer comprising many component structures is diced into individual  component structures.  Consequently Yoneda’s teaching of dicing to form individual interposers (column 7, lines 57-61) teaches this limitation.
Yoneda fails to teach the dielectric layer has a thickness less than or equal to 25 microns and a width and a length each less than or equal to 200 microns.  
It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the dielectric layer thickness through routine experimentation 


    PNG
    media_image1.png
    422
    532
    media_image1.png
    Greyscale

In re claim 88, though Yoneda fails to teach the chiplet comprises a light-emitting diode, photo-diode, or transistor, it would have been obvious to one of ordinary skill in the art at the time of the invention to these types of chiplets in the invention of Yoneda because they is a conventionally known and used types of chiplets. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 89, Yoneda (figures 1 & 13) teaches the connection posts 6 have substantially planar sides or are substantially pyramidal.

Pertaining to claim 91, though Yoneda fails to teach the chiplet has at least one of a width, length, and height from 2 to 5 urn, 5 to 10 urn, 10 to 20 urn, or 20 to 50 urn, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the chiplet width, length, and height through routine experimentation (MPEP 2144.05).
As to claim 92, Yoneda (figures 1 & 13) teaches a destination substrate 30 comprising two or more backplane contact pad 30a, wherein each of the connection posts 6 is in electrical contact with, extends into, or extends through one of the backplane contact pads 30a of the destination substrate 30 to electrically connect the backplane contact pads 30a to the connection posts 6.
In claim 93, though Yoneda fails to teach the one of the backplane contact pads is welded to the connection post:
One, this is a process limitation in a product and therefore not given any patentable weight. Even though product-by-process claims are limited by and 
Alternatively, if for some reason it is given patentable weight, it would have been obvious to one of ordinary skill in the art at the time of the invention to use welding in the invention of Yoneda because welding is a conventionally known and used way to bond posts to pads. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 94, though Yoneda fails to teach the plurality of electrical connections comprises two or more adjacent connection posts that are directly electrically connected to each other and to a common backplane contact pad, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Yoneda because it is a conventionally known and used electrical connection configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 95, Yoneda (figures 11) teaches the chiplet contact pads (on top of chip 20 where wires 34 attach) are on a common side of the chiplet 20 opposite the dielectric layer 2/4/18, and wherein a portion of the chiplet 
Concerning claim 96, Yoneda (figure 13) teaches the chiplet contact pads (unlabeled pads directly under chiplet 20) are on a common side of the chiplet 20 adjacent to the dielectric layer 2/4/18.
In claim 97, Yoneda (marked up figure 1 above) teaches the peak is centered over the base.
With respect to claim 98, though Yoneda fails to teach the chiplet is a compound structure comprising active elements, passive elements, or a combination of one or more active elements and one or more passive elements, it would have been obvious to one of ordinary skill in the art at the time of the invention to these types of chiplets in the invention of Yoneda because they is a conventionally known and used types of chiplets. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 99, Yoneda teaches at least a portion of the second side (side that 18 is on) is exposed (18 is exposed).
Claims 84, 86, and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al., US 6,781,224, as applied to claim 83 above, and further in view of in Lin et al., US 9,607,958. 
Regarding claim 84, Yoneda fails to teach the plurality of electrical connections comprises two or more connection posts that are directly electrically connected to each other.
The top portion Lin’s figure 5 teaches directly electrically connecting two or more posts 170 (bumps or other electrical interconnects column 10, lines 48-50).  Both bumps 170 on the top of figure 5 are directly electrically connected to the same conductive layer 160.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the directly electrically connected two or more posts of Lin in the invention of Yoneda because this is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 86, though Yoneda fails to teach the connection posts are disposed in groups and a spacing between adjacent connection posts within a given group is less than a spacing between adjacent groups, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Yoneda because it is a conventionally known and used electrical connection configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 87, though Yoneda fails to teach connection posts within the given group are electrically shorted together, it would have been obvious to one of ordinary .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 etseg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
s 83, 84, and 86-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. Bower et al., US 10,103,069. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 83, Bower teaches a component structure, comprising:
a chiplet (claim 18) comprising a semiconductor substrate and one or more chiplet contact pads (though not taught they are what connects the circuit to the electrode);
a dielectric layer (dielectric substrate: column 26, lines 63) comprising dielectric material, wherein the chiplet (claim 18) is on a first side of the dielectric layer (dielectric substrate); and
a plurality of electrical connections (electrode: column 28, lines 1-2) electrically connected to the one or more chiplet contact pads (though not taught they are what connects the circuit to the electrode), wherein
(i)    each of the electrical connections comprises an electrically conductive connection post protruding from the dielectric layer on a second side of the dielectric layer opposite the first side electrically conductive connection posts:column 27, lines 66-65),
(ii)    the connection post is a multi-layer connection post comprising a portion of the dielectric material that is coated with a conductive material (claim 19),

(iv)    the connection post has a base adjacent to the dielectric layer and a peak forming the sharp point (this is the definition of the pyramidal shaped in claim 14).
The Patent fails to teach a broken tether connected to the dielectric layer.
Please note that as best as can be determined from the specification and the lack of any reference number in the drawings to clarify its meaning, a broken tether is merely the location where the component structure is singulated/diced, meaning broken, from the wafer.  Figures 20-22 & page 30, line 7-page 8, line 1 do not show a specific portion or piece nor appear to define what exactly a broken tether is.  It is believed that the broken tether is merely the location where 64 and 68 are separated in figure 21.  Therefore it is assumed that the broken tether is not an actual piece but is merely the site where the wafer comprising many component structures is diced into individual  component structures.  
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to use form the component structure by breaking from a wafer having a broken tether at the location it is broken at in the invention of the Patent because using a wafer and breaking into individual pieces is conventionally known in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the dielectric layer thickness through routine experimentation (MPEP 2144.05).  Merely changing the size of a device is not patentable as miniaturization is within the ordinary skill in the art.
Concerning claim 88, Bower (claim 18) teaches the chiplet comprises a light-emitting diode, photo-diode, or transistor.
Pertaining to claim 89, Bower (claim 14) teaches the connection posts have substantially planar sides or are substantially pyramidal.
In claim 90, Bower (claim 18) teaches the chiplet is an active component comprising an active element or a passive component comprising a passive element.
Regarding claim 91, though Bower fails to teach the chiplet has at least one of a width, length, and height from 2 to 5 urn, 5 to 10 urn, 10 to 20 urn, or 20 to 50 urn, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the chiplet width, length, and height through routine experimentation (MPEP 2144.05).
With respect to claim 92, though Bower fails to teach a destination substrate comprising two or more backplane contact pad, wherein each of the connection posts is in electrical contact with, extends into, or extends through one of the backplane contact 
As to claim 93, though Bower fails to teach the one of the backplane contact pads is welded to the connection post, One, this is a process limitation in a product and therefore not given any patentable weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Alternatively, if for some reason it is given patentable weight, it would have been obvious to one of ordinary skill in the art at the time of the invention to use welding in the invention of Bower because welding is a conventionally known and used way to bond posts to pads. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Concerning claim 95, though Bower fails to teach the chiplet contact pads are on a common side of the chiplet opposite the dielectric layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the contact pads opposite the dielectric layer in the invention of Bower because this is a conventional configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 96, though Bower fails to teach the chiplet contact pads are on a common side of the chiplet adjacent to the dielectric layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the contact pads adjacent the dielectric layer in the invention of Bower because this is a conventional configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 97, though Bower fails to teach the peak is centered over the base, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Bower because this is a conventional configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 98, Bower (claim 18 wherein an 1C is in the least an active element) teaches the chiplet is a compound structure comprising active 
With respect to claim 99, though Bower fails to claim at least a portion of the second side is exposed, it would have been obvious to one of ordinary skill in the art at the time of the invention to expose the second side in the invention of Bower because it is conventionally known and used configuration.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 84, 86 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al., US 10,103,069, as applied to claim 83 above, and further in view of Lin et al., US 9,607,958. 
 Regarding claim 84, Bower fails to teach the plurality of electrical connections comprises two or more connection posts that are directly electrically connected to each other.
The top portion Lin’s figure 5 teaches directly electrically connecting two or more posts 170 (bumps or other electrical interconnects column 10, lines 48-50).  Both bumps 170 on the top of figure 5 are directly electrically connected to the same conductive layer 160.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the directly electrically connected two or more posts of Lin in the invention of Yoneda because this is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 86, though Bower fails to teach the connection posts are disposed in groups and a spacing between adjacent connection posts within a given group is less than a spacing between adjacent groups, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the 
In re claim 87, though Bower fails to teach connection posts within the given group are electrically shorted together, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Bower because it is a conventionally known and used electrical connection configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).



Provisional Double Patenting
s 83, 84, and 86-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/778964 to Pravette et al. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 83, the reference application teaches a component structure, comprising:
a chiplet (Claim l:chiplet) comprising a semiconductor substrate and one or more chiplet contact pads (though the reference application doesn't claim them they are inherently present);
a dielectric layer comprising dielectric material, wherein the chiplet is on a first side of the dielectric layer (claims 3, 7, & 8) wherein component substrate is dielectric); and
a plurality of electrical connections electrically connected to the one or more chiplet contact pads, wherein
	(i)    each of the electrical connections comprises an electrically conductive connection post (claim l:protruding connection post) protruding from the dielectric layer on a second side of the dielectric layer opposite the first side,

	(iii)    the connection post has a sharp point (claim 6 says peak & claim 19 says pyramid both result in a sharp point), and
(iv)    the connection post has a base adjacent to the dielectric layer and a peak forming the sharp point (Claim 6).
The Patent fails to teach a broken tether connected to the dielectric layer.
Please note that as best as can be determined from the specification and the lack of any reference number in the drawings to clarify its meaning, a broken tether is merely the location where the component structure is singulated/diced, meaning broken, from the wafer.  Figures 20-22 & page 30, line 7-page 8, line 1 do not show a specific portion or piece nor appear to define what exactly a broken tether is.  It is believed that the broken tether is merely the location where 64 and 68 are separated in figure 21.  Therefore it is assumed that the broken tether is not an actual piece but is merely the site where the wafer comprising many component structures is diced into individual component structures.  
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to use form the component structure by breaking from a wafer having a broken tether at the location it is broken at in the invention of the Patent because using a wafer and breaking into individual pieces is conventionally known in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
The Patent fails to teach the dielectric layer has a thickness less than or equal to 25 microns and a width and a length each less than or equal to 200 microns.  
It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the dielectric layer thickness through routine experimentation (MPEP 2144.05).  Merely changing the size of a device is not patentable as miniaturization is within the ordinary skill in the art.
Concerning claim 88, though the reference application fails to teach the chiplet comprises a light-emitting diode, photo-diode, or transistor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these chiplets in the invention of the reference application because they are conventionally known and used chiplets. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 89, the reference application teaches the connection posts have substantially planar sides or are substantially pyramidal (claim 19).
In claim 90, though the reference application fails to teach the chiplet is an active component comprising an active element or a passive component comprising a passive element, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these chiplets in the invention of the reference application 
Regarding claim 91, though the reference application fails to teach the chiplet has at least one of a width, length, and height from 2 to 5 urn, 5 to 10 urn, 10 to 20 urn, or 20 to 50 urn, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize these dimensions through routine experimentation (MPEP 2144.05).
With respect to claim 92, the reference application teaches a destination substrate comprising two or more backplane contact pad (claim l:recessed contact), wherein each of the connection posts is in electrical contact with, extends into, or extends through one of the backplane contact pads of the destination substrate to electrically connect the backplane contact pads to the connection posts (claim l:connection post inserted into recessed contact).
As to claim 93, though the reference application fails to teach the one of the backplane contact pads is welded to the connection post, One, this is a process limitation in a product and therefore not given any patentable weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Alternatively, if for some reason it is given patentable weight, it would have been obvious to one of ordinary skill in the art at the time of the invention to use welding in the invention of the reference application because welding is a conventionally known and used way to bond posts to pads. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 94, though the reference application fails to teach the plurality of electrical connections comprises two or more adjacent connection posts that are directly electrically connected to each other and to a common backplane contact pad, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because it is a conventionally known and used electrical connection configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 95, though the reference application fails to teach the chiplet contact pads are on a common side of the chiplet opposite the dielectric layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the contact pads opposite the dielectric layer in the invention of the reference application because this is a conventional configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

In claim 97, though the reference application fails to teach the peak is centered over the base, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because this is a conventional configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 98, though the reference application fails to teach the chiplet is a compound structure comprising active elements, passive elements, or a combination of one or more active elements and one or more passive elements, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these chiplets in the invention of the reference application because they are conventionally known and used chiplets. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 84, 86 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al., US 10,103,069, as applied to claim 83 above, and further in view of Lin et al., US 9,607,958. 
 Regarding claim 84, Bower fails to teach the plurality of electrical connections comprises two or more connection posts that are directly electrically connected to each other.
The top portion Lin’s figure 5 teaches directly electrically connecting two or more posts 170 (bumps or other electrical interconnects column 10, lines 48-50).  Both bumps 170 on the top of figure 5 are directly electrically connected to the same conductive layer 160.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the directly electrically connected two or more posts of Lin in the invention of Yoneda because this is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 86, though the reference application fails to teach the connection posts are disposed in groups and a spacing between adjacent connection posts within a given group is less than a spacing between adjacent groups, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because it is a conventionally known and used electrical connection configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 87, though the reference application fails to teach connection posts within the given group are electrically shorted together, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because it is a conventionally known and used electrical connection configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

s 83, 84, and 86-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-99 of copending Application No. 16/702398 to Prevatte et al. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 83, the reference application teaches a component structure, comprising:
a chiplet (claim 82) comprising a semiconductor substrate and one or more chiplet contact pads;
a dielectric layer (claim 82) comprising dielectric material (claim 86), wherein the chiplet is on a first side of the dielectric layer; and
a plurality of electrical connections electrically connected to the one or more chiplet contact pads, wherein
(i)    each of the electrical connections comprises an electrically conductive connection post protruding from the dielectric layer on a second side of the dielectric layer opposite the first side,
(ii)    the connection post (claim 83:connection post) is a multi-layer connection post comprising a portion of the dielectric material that is coated with a conductive material (claims 83-84),

(iv)    the connection post has a base adjacent to the dielectric layer and a peak forming the sharp point (claim 82).
As to claim 84, though the reference application fails to teach the plurality of electrical connections comprises two or more connection posts that are directly electrically connected to each other, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because it is a conventionally known and used electrical connection configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 85, though the reference application fails to teach the two or more adjacent connection posts comprise a first connection post and a second connection post having a different height from the first connection post, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because it is a conventionally known and used electrical connection configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 86, though the reference application fails to teach the connection posts are disposed in groups and a spacing between adjacent connection posts within a given group is less than a spacing between adjacent groups, it would 
Pertaining to claim 87, though the reference application fails to teach connection posts within the given group are electrically shorted together, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because it is a conventionally known and used electrical connection configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 88, though the reference application fails to teach the chiplet comprises a light-emitting diode, photo-diode, or transistor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these chiplets in the invention of the reference application because they are conventionally known and used chiplets. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 89, though the reference application fails to teach the connection posts have substantially planar sides or are substantially pyramidal (Claim 87).

As to claim 91, the reference application (Claim 98) teaches the chiplet has at least one of a width, length, and height from 2 to 5 urn, 5 to 10 urn, 10 to 20 urn, or 20 to 50 urn.
In re claim 92, the reference application teaches a destination substrate comprising two or more backplane contact pad claim 82:non-planar contact), wherein each of the connection posts is in electrical contact with, extends into, or extends through one of the backplane contact pads of the destination substrate to electrically connect the
backplane contact pads to the connection posts (claim 82). Though the reference application doesn't teach two or more, it would have been obvious to one of ordinary skill in the art at the time of the invention to use two or more in the invention of the reference application because the mere duplication of parts has no 
Concerning 93, though the reference application fails to teach the one of the backplane contact pads is welded to the connection post:
One, this is a process limitation in a product and therefore not given any patentable weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Alternatively, if for some reason it is given patentable weight, it would have been obvious to one of ordinary skill in the art at the time of the invention to use welding in the invention of the reference application because welding is a conventionally known and used way to bond posts to pads. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 94, though the reference application fails to teach the plurality of electrical connections comprises two or more adjacent connection posts that are directly electrically connected to each other and to a common backplane contact pad, it would have been obvious to one of ordinary skill in the art at the time of the 
Concerning claim 95, though the reference application fails to teach the chiplet contact pads are on a common side of the chiplet opposite the dielectric layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the contact pads opposite the dielectric layer in the invention of the reference application because this is a conventional configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 96, though the reference application fails to teach the chiplet contact pads are on a common side of the chiplet adjacent to the dielectric layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the contact pads adjacent the dielectric layer in the invention of the reference application because this is a conventional configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 97, though the reference application fails to teach the peak is centered over the base, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the reference application because this is a conventional configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	6/3/21